        Case 2:19-cr-00256-GMN-BNW Document 23 Filed 04/03/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE NICHOLE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
     Attorney for Carlos Delgado-Macias
 7
 8                               UNITED STATES DISTRICT COURT

 9                                   DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00256-GMN-BNW
11
                    Plaintiff,                           UNOPPOSED MOTION FOR THE
12                                                        PREPARATION OF PRE-PLEA
            v.
                                                          PRESENTENCE REPORT (PSR)
13
     CARLOS DELGADO-MACIAS,
14
                    Defendant.
15
16
            The defendant, Carlos Delgado-Macias, by and through his counsel of record, Rene L.
17
     Valladares, Federal Public Defender, and Monique Kirtley, Assistant Federal Public Defender,
18
     files this Unopposed Motion for the Preparation of Pre-Plea Presentence Report. This pleading
19
     is based upon the attached Memorandum of Points and Authorities and all of the papers and
20
     pleadings on file herein.
21
            DATED this 3rd day of April 2020.
22
                                                   RENE L. VALLADARES
23                                                 Federal Public Defender
24
                                              By: /s/Monique Kirtley
25                                                MONIQUE KIRTLEY
                                                  Assistant Federal Public Defender
26                                                Attorney for Carlos Delgado-Macias
        Case 2:19-cr-00256-GMN-BNW Document 23 Filed 04/03/20 Page 2 of 3




 1                          MEMORANDUM POINTS AND AUTHORITIES
 2          On October 08, 2019, Mr. Delgado-Macias was charged in a one-count criminal
 3   Indictment with Deported Alien Found in the United States in violation of 8 U.S.C. § 1326.
 4   ECF No. 1. The parties have entered into a plea agreement in which Mr. Delgado-Macias will
 5   plead guilty to the one-count Indictment, and the parties are recommending a sentence of twelve
 6   months and one day.
 7         In light of the plea agreement, the parties will be filing a stipulation requesting that the
 8   change of plea and sentencing hearing be held together and scheduled on the same date and
 9   time as the Calendar Call. The defendant is currently scheduled for a calendar call date on July
10
     7, 2020, at 9:00 am.
11
           Should this Court grant the parties’ stipulation, there will be a need for the presentence
12
     investigation report to be ordered and completed before the change of plea and sentencing
13
     hearings. As a result, Mr. Delgado-Macias requests this Court order the preparation of a pre-
14
     plea presentence investigation report. Undersigned counsel has spoken with AUSA Kimberly
15
     Frayn, and she does not oppose this motion.
16
            DATED this 3rd day of April 2020.
17
                                                      Respectfully submitted,
18                                                    RENE L. VALLADARES
                                                      Federal Public Defender
19
                                               By: /s/ Monique Kirtley
20
                                                   MONIQUE KIRTLEY
21    IT IS SO ORDERED.                            Assistant Federal Public Defender
                                                   Attorney for Carlos Delgado-Macias
22                6 day of April, 2020.
      Dated this ____
23
24
      ________________________________
25
      Gloria M. Navarro, District Judge
26    UNITED STATES DISTRICT COURT




                                                      2
        Case 2:19-cr-00256-GMN-BNW Document 23 Filed 04/03/20 Page 3 of 3




 1                           CERTIFICATE OF ELECTRONIC SERVICE

 2             The undersigned hereby certifies that he is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 4   papers.
 5             That on April 3, 2020, he served an electronic copy of the above and foregoing
 6   UNOPPOSED MOTION FOR THE PREPARATION OF PRE-PLEA PRESENTENCE
 7   REPORT (PSR by electronic service (ECF) to the person named below:
 8
 9             NICHOLAS A. TRUTANICH
               United States Attorney
10             KIMBERLY M. FRAYN
               Assistant United States Attorney
11             501 Las Vegas Blvd. So
               Suite 1100
12             Las Vegas, NV 89101

13                                                     /s/ Brandon Thomas
14                                                     Employee of the Federal Public Defender

15
16
17
18
19
20
21
22
23
24
25
26



                                                       3
